DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment submitted on 09/09/2021 has been considered and entered.  Claims 1, 3, 5, 6, 8, 10-12 and 14 have been amended, claims 9 and 17 have been canceled.  Therefore, claims 1-8, 10-16 and 18-20 are now pending in the present application.   

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of Terrill et al. discloses a grommet comprising: a first radially inward surface (note the bottom surface adjacent to the opening 76 shown in fig. 18) opposite the radially outward surface; a plug opening (76) formed in the radially outward surface; an exterior radial surface (note the side exterior surface of the grommet 72) extending from the radially outward surface to the first radially inward surface; a shield groove (78) formed in the exterior radial surface; and a first inward protrusion (note one of the outer edge bottom portions of the grommet 72) extending radially inward from the first radially inward surface; a first recessed surface located radially inward of the radially outward surface and radially outward of the first radially inward surface, the first recessed surface being oriented in a radially outward direction; a first interior radial surface extending from the first recessed surface to the first radially inward surface, wherein the first radially inward surface extends from the exterior radial surface to the first interior radial surface; a second recessed surface located radially inward of the radially outward surface and radially outward of the first radially inward surface, the second recessed surface being oriented in the radially outward direction; and a second interior radial 
Regarding claim 8, the closest prior arts of Mishima and Terrill et al. disclose a first shell (note of the shells of the heat shield 3 in fig. 1 of Mishima), wherein an edge of the first shell defines, at least, a portion of a shield opening (note the opening of shield 3 in fig. 1 of Mishima); and a grommet (41 in fig. 1 of Mishima) located in the shield opening, wherein the edge of the first shell is located in a shield groove (note the groove section adjacent to the portion 43 of grommet 41 where the a portion of the heat shield 3 is disposed in as shown in fig. 1 of Mishima) defined by the grommet, wherein the grommet comprising: a first radially inward surface (note the bottom surface adjacent to the opening 76 shown in fig. 18 of Terrill et al.) opposite the radially outward surface; a plug opening (76 of Terrill et al.) formed in the radially outward surface; an exterior radial surface (note the side exterior surface of the grommet 72 of Terrill et al.) extending from the radially outward surface to the first radially inward surface; a shield groove (78 of Terrill et al.) formed in the exterior radial surface; and a first inward protrusion (note one of the outer edge bottom portions of the grommet 72 of Terrill et al.) extending radially inward from the first radially inward surface; a first recessed surface located radially inward of the radially outward surface and radially outward of the first radially inward surface, the first recessed surface being oriented in a radially outward direction; a first interior radial surface extending from the first recessed surface to the first radially inward surface, 
Regarding claim 15, the closest prior art of Clark discloses a wheel assembly (note the abstract and fig. 1), comprising: a wheel (12); a torque bar (35) coupled to the wheel; and a heat shield (60 in figs. 2-4) located radially between the torque bar (35) and the wheel, the heat shield comprising a grommet (62), wherein the grommet is located in a shield opening (80) defined by an edge of the heat shield, and wherein the edge of the heat shield is located in a shield groove (70) defined by the grommet.  However, the prior art fails to disclose a first inward protrusion extending radially inward from the radially inward surface of the grommet, wherein the first inward protrusion is located in a groove defined, at least partially, by the first sidewall and the second sidewall of the torque bar. Therefore, the independent claim 15 is allowable.  Claims 16 and 18-20 depend directly or indirectly on the independent claim 8 accordingly and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657